Citation Nr: 1822640	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, generalized anxiety disorder (GAD), and major depressive disorder (MDD).  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for erectile dysfunction to include as secondary to an acquired psychiatric disorder.  

5.  Entitlement to service connection for headaches to include as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to an acquired psychiatric disorder.  

7.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to an acquired psychiatric disorder.  

8.  Entitlement to service connection for peripheral neuropathy, left lower extremity to include as secondary to an acquired psychiatric disorder.  

9.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits being sought.  

In his May 2014 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  In June 2014, the Veteran through his attorney requested his hearing at the local VA office.  In a January 2018 statement, the Veteran through his attorney submitted a statement withdrawing his request for the hearing.  The hearing request has thus been withdrawn.  38 C.F.R. § 20.704 (d) (2017).  

Based on the medical evidence of record, the Board recharacterized the Veteran's claim for major depression and anxiety as one claim for an acquired psychiatric disorder, to include panic disorder, generalized anxiety disorder, and major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Regarding the other claims on the title page, they too have been recharacterized to reflect the theories of entitlement shown by the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issues of entitlement to service connection for diabetes mellitus, type II, hypertension, erectile dysfunction, headaches, and neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's acquired psychiatric disorder was incurred in service.  

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Reasonable doubt is resolved in favor of the veteran when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

The Veteran contends that he has a current psychiatric disorder, which was incurred in service.  The Veteran was diagnosed with GAD, MDD, and PD, during the pendency of the appeal.  Thus, the first Shedden element is met.  

Service treatment records are absent of a complaint, diagnosis or treatment of any psychiatric disorder in service.  The April 1967 separation physical notes no psychiatric disorder.  

Post-service treatments records, dated in 2010, reflect treatment for anxiety and panic attacks.  

The Veteran has provided private treatment medical records, dated in September 2011, from Dr. R. C. B., indicating that he has panic attacks.  The Veteran has also provided a private medical evaluation from a licensed clinical psychologist, C. L. R., Ph. D., who links his current psychiatric disorder to his active service.  Dr. C. L. R. reviewed the pertinent records from the Veteran's claims file including, but not limited to outpatient treatment records, service records, and a written statement from the Veteran.  She concludes that the Veteran's panic disorder is at least as likely as not related to his time in service.  Further, she concludes that his panic disorder is at least as likely as not contributed to the development of his MDD.

Dr. C. L. R., in arriving at her conclusion, cites the lack of evidence that the Veteran suffered any psychiatric difficulty prior to service.  She noted that:

his reported first panic attacks occurred while in basic training [and per] DSM-5, most individuals report identifiable stressors in the months before their first panic attack.  The [Veteran] has indicated that he struggled through basic training because he felt singled out by a sergeant due to his lack of facility with English. [The Veteran] has reported that he tried to self-medicate with alcohol and drugs but was so overwhelmed by his anxiety that he went AWOL for which he was court-martialed.

Although there is no additional documentation of his earliest treatment, the [Veteran's] report is consistent with DSM-5's median age of onset which is 20-44. DSM-5 also notes that Panic Disorder's "usual course, if the disorder is untreated, is chronic but waxing and waning" and that onset after age 46 is unusual.  Thus although [the Veteran] did not seek consistent treatment until after age 60, it is more likely than not that his symptoms emerged much earlier.  

Since entering on-going treatment [the Veteran] has been diagnosed with co-occurring Panic Disorder, GAD, and MDD although his Panic Disorder is sometimes described as "inactive."  However, it is appropriate not to remove the diagnosis because DSM-5 notes that only a minority of individuals have full remission without subsequent relapse within a few years.  [The Veteran's] treatment includes a combination of anti-anxiety and anti-depressant medications buspirone, clonazepam, fluoxetine, and sertraline.  

Regarding panic disorder and MDD, Dr. C. L. R. states that the 

DSM-5 notes that lifetime rates of comorbidity between major depressive disorder and panic disorder vary widely ranging from 10 percent to 65 percent.  However, for individuals with both disorders depression occurs coincident with or following the onset of panic disorder in 66 percent of those cases.  That high rate is explained by research that suggests that anklet disorders are risk factors for the first onset of a major depressive disorder.  

The Board finds this positive nexus opinion of Dr. C. L. R. highly probative evidence in support of the Veteran's claim.  

In support of a nexus, the Veteran has also provided an affidavit stating that after his two months of Basic Training, he started having panic attacks.  He joined the military as a young man who did not speak any English and his sergeant constantly picked on him and set him up for failure, by singling him out and making do tasks like polishing the floor by hand, even though there were polishing machines available.  

The Veteran stated that the panic attacks, which consisted of feeling like he could not breathe and fear of suffocating therefrom.  This continued even after basic training, and he was in constant fear that someone else would call him out, punish and abused him in the same manner as the sergeant did.  The fear became so intense that he went AWOL.  He first sought medical treatment for my psychiatric disorder in 1974 from Dr. R. C. B., who prescribed various medications, including clonazepam.  The Board finds his statement competent and credible.  

Based on the preceding, the Board resolves the doubt in favor of the Veteran and finds that his currently diagnosed acquired psychiatric disability had its onset in service.  Significantly, a positive nexus opinion has been provided by his private clinician.  Since there is no probative medical or lay evidence to contradict the clinician's finding, the Board finds that the Veteran's acquired psychiatric disability had its onset during his military service and, therefore, service connection is granted.  38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran obtained a private medical opinion from Dr. A. A., who cites a November 10, 2008 X-ray finding of the cervical spine, as well as Primary Care notes of the same day.  The Board notes the absence of these documents from the Veteran's claims file.  Thus, a remand is warranted to obtain these outstanding treatments records.  

Additionally, Dr. A. A. provides a positive nexus opinion between the Veteran's diagnosed diabetes mellitus, type II, hypertension, erectile dysfunction, headaches and peripheral neuropathy to his recently awarded service-connected acquired psychiatric disability.  However, this opinion is lacking an adequate rationale and does not address the aggravation prong of a secondary service connection claim.  38 C.F.R. §  3.310 (2017).  Therefore, an examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment related to the claims remanded, to include the dates of any such treatment.  If the Veteran provides the appropriate release forms, obtain and associate with the file all outstanding treatment records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.  

2.  Schedule the Veteran for an examination with an appropriate clinician for his diabetes mellitus, type II.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2017 opinion from Dr. A. A.  

The examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was proximately due to or the result of his service-connected acquired psychiatric disorder.

b. Whether it is at least as likely as not that diabetes mellitus, type II was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder.  

c. IF AND ONLY IF the examiner determines that the Veteran's diabetes mellitus, type II was not caused or aggravated by his service-connected acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type II began during active service, is related to an incident of service, or began within one year after discharge from active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2017 opinion from Dr. A. A.  

The examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected acquired psychiatric disorder.  

b. Whether it is at least as likely as not that hypertension was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder.  

c. IF AND ONLY IF the examiner determines that the Veteran's hypertension was not caused or aggravated by his service-connected acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2017 opinion from Dr. A. A.  

The examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was proximately due to or the result of his service-connected acquired psychiatric disorder.

b. Whether it is at least as likely as not that erectile dysfunction was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder. 

c. IF AND ONLY IF the examiner determines that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction began during active service or is related to an incident of service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  Schedule the Veteran for an examination with an appropriate clinician for his headaches.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.   

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.   

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2017 opinion from Dr. A. A.  

The examiner must provide opinions as to the following: 
	
a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were proximately due to or the result of his service-connected acquired psychiatric disorder.

b. Whether it is at least as likely as not that the headaches were aggravated beyond its natural progression by his service-connected acquired psychiatric disorder.  

c. IF AND ONLY IF the examiner determines that the Veteran's headaches were not caused or aggravated by his service-connected acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's headaches began during active service or are related to an incident of service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

6.  Schedule the Veteran for an examination with an appropriate clinician for his peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2017 opinion from Dr. A. A.  

The examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities was proximately due to or the result of his service-connected acquired psychiatric disorder.  

b. Whether it is at least as likely as not that peripheral neuropathy of the upper and lower extremities was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder.  

c. IF AND ONLY IF the examiner determines that the Veteran's peripheral neuropathy of the upper and lower extremities was not caused or aggravated by his service-connected acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities began during active service, or is related to an incident of service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

7.  The AOJ must review the claims file and ensure that the preceding development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


